In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana


                  No. 06-13-00023-CR



                 JERRY GEE, Appellant

                            V.

           THE STATE OF TEXAS, Appellee



         On Appeal from the 114th District Court
                 Smith County, Texas
             Trial Court No. 114-0957-12




       Before Morriss, C.J., Carter and Moseley, JJ.
                                           ORDER
        Court reporter Cassie Condrey has filed a third request for extension of time to prepare

the reporter’s record in cause number 06-13-00023-CR, styled Jerry Gee v. The State of Texas,

appealed from the 114th Judicial District Court of Smith County, Texas. The reporter’s record

was originally due in this case on or before February 18, 2013. It is currently due, on Condrey’s

second request for extension, April 17, 2013.

        The Texas Rules of Appellate Procedure instruct:

        The trial and appellate courts are jointly responsible for ensuring that the appellate
        record is timely filed. The appellate court may extend the deadline to file the
        record if requested by the clerk or reporter. Each extension must not exceed 30
        days in an ordinary or restricted appeal, or 10 days in an accelerated appeal. The
        appellate court must allow the record to be filed late when the delay is not the
        appellant’s fault, and may do so when the delay is the appellant’s fault. The
        appellate court may enter any order necessary to ensure the timely filing of the
        appellate record.

TEX. R. APP. P. 35.3(c).

        In furtherance of our responsibilities, we find we must take steps to ensure the timely

filing of this appellate record.

        We overrule Condrey’s third request for an extension of time.

        Further, we order that Condrey complete and file the reporter’s record in this matter on or

before May 17, 2013.

        If the record is not received by May 17, we warn Condrey that we may begin contempt

proceedings requiring her to show cause why she should not be held in contempt of this Court

for failing to obey its order.



                                                  2
      IT IS SO ORDERED.



                          BY THE COURT

Date: April 30, 2013




                            3